DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 09/07/2021.  Claims 1-15 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 09/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 5-7 and 9 are objected to because of the following informalities:  
As per claim 1, the word “enabling” in line 8 raises question as to whether the features following are limiting, or merely refer to intended use (e.g. replace with “causing”, etc.).
As per claim 4, the word “enable” in line 2 raises question as to whether the features following are limiting, or merely refer to intended use (e.g. replace with “cause”, etc.).  This similarly applies to claims 5-7 and 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Os et al. (US 20090228792 A1).
As per independent claim 1, van Os teaches an electronic device comprising: a display (e.g. in paragraph 38, “touch screen”); at least one processor operatively coupled to the display (e.g. in paragraphs 33 and 38, “couples the…output peripherals of the device to the CPU… touch screen” and figure 1); and a memory operatively coupled to the at least one processor (e.g. in paragraph 56, “Access to memory 102 by other components of the device 100, such as the CPU”), wherein the memory is configured to store a first application program comprising a first user interface (UI) and a second application program comprising a second UI (e.g. in paragraph 33, “various software programs…stored in memory” and figures 5A and 5U showing respective user interfaces), and wherein the memory stores instructions, when being executed, enabling the at least one processor (e.g. in paragraph 33, “processors 120 run or execute…instructions stored in memory”) to: receive a first user input to request a task using the first application program (e.g. in paragraph 146, “detecting a…content selection gesture”, i.e. requesting the task of selecting content), display, on the display, the first UI comprising results of execution of the task (e.g. in paragraphs 146 and 167, “displays selected content 524 between start point object 520 and end point object 521” and figure 5V), receive a second user input to store the task (e.g. in paragraph 168, “detecting activation of the copy icon”), store, in the memory, information related to the task based on at least some of the second user input (e.g. in paragraphs 167-168, “copying…text and image content”, i.e. stores to memory, based on the “activation”), receive a third user input to execute the second application program after storing the information (e.g. in paragraph 169, user input including opening “a second application (e.g., an email message in an email application) [and] user selection of the paste icon”), and display, in some region of the second UI, the stored information related to the task in response to the third user input (e.g. in paragraph 169, “pasting of the copied selected content 524 from a first application (e.g., a web browser, FIG. 5Y) into a second application (e.g., an email message in an email application)… in response to detecting user selection of the paste icon”).
As per claim 3, the rejection of claim 1 is incorporated and van Os further teaches wherein the information related to the task includes content related to the results of the execution of the task (e.g. in paragraphs 167-168, “text and image content”).
As per claim 4, the rejection of claim 1 is incorporated and van Os further teaches wherein the instructions further enable the at least one processor to: re-execute the stored task before receiving the third user input after storing the information related to the task or after receiving the third user input (e.g. in paragraph 245, and figures 5V-5Y showing user can re-adjust the selection so that “copies an image when the selected content includes only the image”, “copies structured content when the selected content includes both text and one or more images”, etc. at any time), and display, in some region of the second UI, content related to results of the re-executed task (e.g. in paragraph 169, “pasting of the copied selected content 524 from a first application (e.g., a web browser, FIG. 5Y) into a second application (e.g., an email message in an email application)… in response to detecting user selection of the paste icon”).
Claims 10 and 12 are the method claims corresponding to device claims 1 and 4, and are rejected under the same reason set forth.  
As per claim 11, the rejection of claim 10 is incorporated and van Os further teaches wherein the information related to the task includes at least one of a uniform resource identifier (URI) related to the task, a command and/or content related to results of execution of the task (e.g. in paragraphs 167-168, “text and image content”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over van Os et al. (US 20090228792 A1) in view of Kim et al. (US 20160062557 A1 as cited in IDS dated 09/07/2021).
As per claim 2, the rejection of claim 1 is incorporated, but van Os does not specifically teach wherein the information related to the task includes at least one of a uniform resource identifier (URI) or a command related to the task.  However, Kim teaches information including at least one of a uniform resource identifier (URI) or a command related to a task (e.g. in paragraph 162, “stores the extracted website address 1620 and copies and inputs the website address 1620 into an execution screen 1720 of a different application” and figure 17 showing a selected URI).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of van Os to include the teachings of Kim because one of ordinary skill in the art would have recognized the benefit of incorporating well-known types of information, amounting to a simple substitution that yields predictable results (see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).
Claims 5-6, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over van Os et al. (US 20090228792 A1) in view of Ko et al. (US 20160062599 A1).
As per claim 5, the rejection of claim 1 is incorporated, but van Os does not specifically teach display, in at least some region of the first UI about the first application program, a scrap object for obtaining the information related to the task, and receive the first user input based on the scrap object.  However, Ko teaches displaying, in at least some region of a first UI about a first application program, a scrap object for obtaining information related to the task and receiving a first user input based on the scrap object (e.g. in paragraphs 177-178, 237-238 and 254-256, “Referring to FIG. 3A, an automatic scrap icon 310 and a manual scrap icon 320 may be output on a status bar. In an exemplary embodiment, the user may touch the icon 310 or 320 corresponding to a desired scrap mode to select the same… touch input to a particular word 810 to select the same in the conversation input through the messenger application. Subsequently, the user may touch a snap icon 820 to select the same… search the memory 170 for scrap images having the selected word 810 as a keyword or a word similar to the word 810 as a keyword and output thumbnail images 722 and 724 of the searched scrap images”, and figures 3A-3B and 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of van Os to include the teachings of Ko because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily access relevant information.
As per claim 6, the rejection of claim 5 is incorporated and van Os further teaches obtain the information related to the task based on the first user input (e.g. in paragraphs 146 and 167, obtains “selected content 524 between start point object 520 and end point object 521” and figure 5V), but does not specifically teach generate a card based on the information related to the task, and add the card to at least some region of the second UI of the second application program.  However, van Os teaches the second UI of the second application program (e.g. in paragraph 169, “a second application (e.g., an email message in an email application)” and figure 5AA) and Ko teaches generating a card based on information related to a task and adding the card to at least some region of a UI of an application program (e.g. in paragraphs 237-238 and 254-256, “thumbnail images” and/or “output on a higher layer”, i.e. card(s), and figure 8 showing region of application UI).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of van Os to include the teachings of Ko because one of ordinary skill in the art would have recognized the benefit of facilitating access to relevant information.
As per claim 8, the rejection of claim 1 is incorporated, but van OS does not specifically teach wherein the information related to the task includes semantic-based information scraped based on explicit intent of a user in the first UI and personalized for the user.  However, Ko teaches information including semantic-based information scraped based on explicit intent of a user in a first UI and personalized for the user (e.g. in paragraphs 237-238, 254-256, and 260-262, “touch input to a particular word 810 to select the same in the conversation input through the messenger application. Subsequently, the user may touch a snap icon 820 [i.e. explicit intent] to select the same… search the memory 170 for scrap images having the selected word 810 as a keyword or a word [i.e. semantic] similar to the word 810 as a keyword and output thumbnail images 722 and 724 of the searched scrap images” from user designated folder(s), i.e. personalized, and figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of van Os to include the teachings of Ko because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily access relevant information.
Claims 13-14 are the method claims corresponding to device claims 5-6, and are rejected under the same reason set forth.  

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over van Os et al. (US 20090228792 A1) in view of Ko et al. (US 20160062599 A1) and further in view of Karam et al. (US 7945861 B1).
As per claim 7, the rejection of claim 6 is incorporated, but the combination does not specifically teach score the generated card, identify display timing of the card based on a result of the scoring, and provide notification of the card based on the display timing of the card.  However, Karam teaches scoring information, identifying display timing of the information based on a result of the scoring, and providing notification of the information based on the display timing of the information (e.g. in column 8 lines 41-45, “In order not to get too many notifications, it is also possible for the user to set a threshold value for when [i.e. timing] a notification will occur, such as…when a particular desirability score is reached (e.g. 2 or 3)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Karam because one of ordinary skill in the art would have recognized the benefit of limiting the amount of information displayed.
Claim 15 is the method claim corresponding to device claim 7, and is rejected under the same reason set forth.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over van Os et al. (US 20090228792 A1) in view of Sharifi et al. (US 20170139879 A1 as cited in IDS dated 09/07/2021).
As per claim 9, the rejection of claim 1 is incorporated, but van OS does not specifically teach wherein the instructions further enable the at least one processor to obtain the information related to the task by using a learning model trained using an Al algorithm.  However, Sharifi teaches obtaining information related to a task by using a learning model trained using an Al algorithm (e.g. in paragraphs 7, 21, and 61, “generating better or more accurate suggested [information] in response to an action by the user based on content displayed on a mobile device… [information] offered or performed in response to the action may be based on a model, e.g., a machine learning model trained to predict [information] given a centered selection… algorithm trained to predict an intelligent selection”, i.e. AI algorithm, and figures 2A-3B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of van Os to include the teachings of Sharifi because one of ordinary skill in the art would have recognized the benefit of more accurately suggesting relevant information to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Griggs et al. (US 20130339398 A1) teaches “data object can have a URL object type” (e.g. in paragraph 49 and figure 5).
Kim et al. (US 20150193135 A1) teaches “displaying, simultaneously with the displayed application, a card in a predefined area of the screen, the card comprising information corresponding to the application” (e.g. in paragraph 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        04/08/2022



/ARIEL MERCADO/Primary Examiner, Art Unit 2176